DETAILED ACTION
This action is pursuant to the claims filed on November 19, 2018. Claims 2-21 are pending. A first action on the merits of claims 2-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-9, 11-13, 15-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Odell et al. (hereinafter ‘Odell’, U.S. Pat. No. 5,895,386) in view of Latterell et al. (hereinafter ‘Latterell’, U.S. Pat. No. 6,808,525), and further in view of Nobis et al. (hereinafter ‘Nobis’, U.S. PGPub. No. 2009/0306658).
In regards to independent claims 2 & 11 and claims 3-4, 6-7, 12-14, 16-17, & 21, Odell discloses an electrosurgical system (bipolar coagulation probe 10 and source 36 in Figs. 1-8), comprising: 
a source of electrosurgical energy (RF electric power source 36 in Figs. 2-8); 
an electrosurgical instrument (bipolar coagulation probe 10 in Fig. 1), comprising: 
an end effector defining a longitudinal axis (distal end (a length of exposed surface 22) of the probe 10 as best illustrated in Fig. 2); 
an electrode face formed on a distal-most end of the end effector (distal-most end/surface of region ‘22’ labeled as ‘electrode face’ in Figs. 2 and 5 below; note that the distal-most end is a flat surface which is perpendicular to the longitudinal axis, thus meeting claim 6 & 16); 
a first electrode disposed concentrically about the longitudinal axis (inner electrode 30 is disposed concentrically with respect to the longitudinal axis 38 as shown in Figs. 2-7); and 
a second electrode disposed concentrically about the first electrode (outer electrode 20 is disposed concentrically with respect to the inner electrode 30 as shown in Figs. 2-7).

    PNG
    media_image1.png
    425
    1259
    media_image1.png
    Greyscale

However, Odell does not disclose a blade longitudinally moveable with respect to an electrode face while the end effector is treating tissue. 
In the same field of endeavor of bipolar coagulation probe (abstract: a bipolar electrosurgical hook probe… for electrocoagulation), Latterell discloses a moveable blade (hook-shaped member electrode 54 in Figs. 2A-3) configured to extend distally beyond an opening on a distal-most end of a probe (electrode 54 extends distally beyond the distal-most portion of the electrodes 40 and 42 through a lumen 48 of a tubular barrel 12, located along a longitudinal axis of the barrel 12). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrosurgical instrument of Odell and incorporate an opening along a longitudinal axis of the instrument and a moveable blade disposed therewith and, in a manner, as taught by Latterell, to provide a single instrument that can be used for both cutting and coagulating tissue. Doing so obviates the need for an instrument exchange during a surgical procedure (separate instruments for the cutting and coagulating functions) (col. 1, ln. 40-44). 
It is noted that the combination of Odell/Latterell provides for the limitation “a first electrode disposed concentrically about the opening” since disposing the lumen and the moveable blade of Latterell along the longitudinal axis of the electrosurgical instrument of Odell claims 3-4 & 12-13.
However, Odell/Latterell combination does not disclose a rotatable blade housing. 
Nobis teaches a moveable blade (hook knife 19 in Fig. 2C & 2d) disposed within a rotatable blade housing (elements 22 & 36; [0028]: the end effector 14 & the link 22 & 36 rotate relative to and about the longitudinal axis of the shaft 12 via the third link, thus meeting claim 7,  17 & 21). The blade is configured to extend through an opening defined by the rotatable blade housing to dispose at least a portion of the blade distally beyond the face of the blade housing while end effector is treating tissue (the knife 18 and the sleeve 37 move distally relative to the elongate shaft and the link 22 & 36, [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the moveable blade of Odell/Latterell combination and incorporate a blade housing such that the moveable blade and the blade housing is rotatable with respect to the longitudinal axis of the electrosurgical instrument as taught by Nobis, thereby arriving at the claimed invention. Doing so allows the user to precisely control/rotate the moveable electrode relative to a handle portion of the device during surgical procedures ([0023]).
In regards to claims 8 & 18, 
In regards to claims 9 & 19, in view of the combination in claim 2, Latterell discloses an actuator (a conductor extending from electrode 54 (not labeled) indicated by bidirectional arrow in Fig. 2A) operably coupled to the blade and configured to move the blade between the undeployed position and the plurality of deployed positions (col. 4, ln. 44-53: “the conductor… extends through the lumen of the tubular barrel 12 and partway through the handle 20 where it is coupled to an ear 56 affixed to the thumb slide 24. Thus, by shifting the thumb slide 24 forward and rearward, the hook portion 57 of the electrode 54 can be made to project from or withdraw into the slot 48”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Odell/Latterell/Nobis combination and further incorporate an actuator coupled to the blade as taught by Latterell, thereby arriving at the claimed invention. Doing so allows a user to control deployment and retraction of the blade between coagulation and cutting modes.
   In regards to claim 15, Odell further discloses the first and second electrodes are configured to connect to opposite electrical potentials of an electrosurgical energy source (Odell, col. 4, 54-col. 5, ln. 11: in an exemplary illustration in Fig. 4, the inner and outer electrodes 30 and 20 are coupled to an RF energy source 36; it is noted that the current travels from the outer electrode 30 to the inner electrode 20 in a bipolar manner which is well-known in the art).
Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) or AIA  35 U.S.C. 103 as being unpatentable over Odell, Latterell and Nobis, and further in view of Fritzsch (hereinafter ‘Fritzsch’, U.S. Pat. No. 5,441,499).
In regard to claims 10 and 20, Odell/Latterell/Nobis combination discloses the invention substantially as claimed in claim 2 or claim 11 and discussed above. However, Odell/Latterell/Nobis combination does not disclose at least one actuator configured to move the 
In the same field of electrosurgical instrument, Fritzch discloses at least one actuator (actuator knob 35 coupled to lead 37 in Fig. 1 and other rotation means including coil springs 19' in Fig. 2, hinged members 16 in Fig. 3, and other means as shown in Figs. 5-9a) is configured to move an electrode body (working tip 12) in at least one of a yaw direction, a pitch direction, and a rotation direction relative to a longitudinal axis of a shaft (in an exemplary Fig. 1, the working tip 12 moves in a pitch direction relative to a longitudinal axis of shaft 11; other embodiments from Figs. 2-9a also provides for the same movement). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the electrosurgical instrument of Odell/Latterell/Nobis combination and provide an actuator so as to allow the electrosurgical instrument to be actuated in a manner as taught by Fritzch, thereby arriving at the claimed invention (e.g. distal portion of the instrument 10 of Odell is moveable in a pitch direction). It is noted that Odell contemplates bending the instrument about the longitudinal axis manually (Odell, col. 13, ln. 8-33: “this configuration also accommodates variations in angles of the longitudinal axis 38 at about a 45° angle 98 with the surface of the tissue 16…”), and providing a mechanical means to actuate bending in a pitch direction so as to provide a high degree of versatility (Fritzch, col. 8, ln. 1-5) is well-within the level of one of ordinary skilled in the art.
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Odell/Laterell/Nobis combination fails to disclose that the rotatable blade housing is rotatable relative to the first and second electrodes as required in claims 5 and 14. Nobis’ rotatable blade housing (distal end portion comprising the link 22, the distal tip 36 which holds the hook 19) rotates only with respect to the shaft and the handle via the pivot pin 25 as shown in Fig. 1G of Nobis. Therefore, the rotatable blade housing is does not rotate with respect to the modified first and second electrodes since the electrodes rotates concurrently with the distal tip. There would be no motivation to modify the combination so that the rotatable blade housing is rotatable with the first and second electrodes. Accordingly, claims 5 and 14 are allowable. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,179,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application’s claimed invention is broader than the claimed invention of Patent ‘023. Therefore, the instant application anticipates the claimed invention of Patent ‘023. Patent ‘023 claims all of the claimed structures including an electrosurgical instrument comprising a housing (claim 1), an electrode face (claim 1), a rotatable blade housing (claim 1), a blade (claim 1), first and second electrodes (claim 1), and actuator (claim 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794
3/24/2022